1    NICOLA T. HANNA
     United States Attorney
2    THOMAS D. COKER
     Assistant United States Attorney
3    Chief, Tax Division
     JEREMY L. BURKHARDT (CA SBN 321744)
4    Assistant United States Attorney
           Federal Building, Suite 7211
5          300 North Los Angeles Street
           Los Angeles, California 90012
6          Telephone: (213) 894-5810
           Facsimile: (213) 894-0115
7          E-mail: Jeremy.Burkhardt@usdoj.gov
8    Attorneys for the United States of America
9
                               UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                         EASTERN DIVISION
12
     CLEAR RECON CORP,                               Case No.: 2:19-cv-3938-TJH-SHSx
13
                 Plaintiff,
14                                                   [Proposed]
                                                      //////////////// Judgment
                        v.
15
     ALL CLAIMANTS TO SURPLUS
16   FUNDS AFTER A TRUSTEE’S SALE                                   JS-6
     OF REAL PROPERTY LOCATED AT
17   1301 S. MALGREN AVE, SAN
     PEDRO, CA 90732,
18
                 Defendants.
19
20
           Based on the Stipulation to Distribute Interpleader Funds, and all other matters
21
     properly made part of the record:
22
           IT IS ORDERED that Clear Recon Corp shall pay $26,327.00 to the United
23
     States in partial satisfaction of the tax liabilities of Victor Gutierrez. The check shall be
24
     made payable to the Department of Treasury and sent to the following address:
25
           U.S. Attorney’s Office – Tax Division
26         Federal Building
27         Attn: AUSA Jeremy Burkhardt
           300 N. Los Angeles St., Room 7211
28         Los Angeles, CA 90012
                                               1
1          IT IS FURTHER ORDERED that Clear Recon Corp shall pay $22,214.73 to
2    Francisca Gutierrez. The check shall be made payable to Francisca Gutierrez and sent to
3    the following address:
4          Francisca Gutierrez
           1509 West 9th St.
5
           San Pedro, CA 90732
6
           IT IS FURTHER ORDERED that Clear Recon Corp is entitled to its fees and
7
     costs of $4,022.28 and shall be paid that amount from the remaining surplus proceeds.
8
           As for the remaining parties, each party bears their own costs and attorney’s fees.
9
           IT IS SO ORDERED.
10
     Dated: __________
            OCTOBER 22, 2019                            _____________________________
11
                                                        Hon. Terry J. Hatter, Jr.
12                                                      United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
 1                          PROOF OF SERVICE BY MAILING

 2        I am over the age of 18 and not a party to the within action.     I

 3   am employed by the Office of the United States Attorney, Central

 4   District of California.   My business address is 300 North Los Angeles

 5   Street, Suite 7211, Los Angeles, California 90012.

 6        On October 11, 2019, I served

 7    [PROPOSED] JUDGMENT

 8   on each person or entity name below by enclosing a copy in an envelope

 9   addressed as shown below and placing the envelope for collection and
10   mailing on the date and at the place shown below following our
11   ordinary office practices.   I am readily familiar with the practice of
12
     this office for collection and processing correspondence for mailing.
13
     On the same day that correspondence is placed for collection and
14
     mailing, it is deposited in the ordinary course of business with the
15
     United States Postal Service in a sealed envelope with postage fully
16
     prepaid.   Date of mailing: October 11, 2019
17
18        Place of mailing: Los Angeles, California

19        See attached list

20   I declare under penalty of perjury under the laws of the United States
21   of America that the foregoing is true and correct.
22        I declare that I am employed in the office of a member of the bar
23
     of this court at whose direction the service was made.
24
          Executed on: October 11, 2019, Los Angeles, California.
25
26
                                              /s/ Barbara Le
27
                                               Barbara Le
28
